Citation Nr: 1231444	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  08-26 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for postoperative gallbladder disease (cholelithiasis).

4.  Entitlement to service connection for chronic disability manifested by nosebleeds, to include as due to an undiagnosed illness

5.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant  


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992.  He had service in the Southwest Asia Theater of Operations.

This appeal comes before the Board of Veterans Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  In May 2011, the Veteran was afforded a Travel Board hearing at the RO before the undersigned sitting in San Antonio, Texas.  The transcript is of record.

Following review of the record, the issues of entitlement to service connection for chronic fatigue and a chronic disability manifested by nosebleeds, to include as due to an undiagnosed illness, are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  The most competent and credible evidence of record shows that the Veteran's gastroesophageal disorders are not related to his military service.

2.  Gastroesophageal disorders diagnosed as gastroesophageal reflux disease, hiatal hernia, colon polyps, esophagitis, and gastritis are diagnosed disabilities.  

3.  The most competent and credible evidence of record shows that the Veteran's sleep disorder is not related to his military service.

4.  Sleep apnea is a diagnosed disability.  

5.  The most competent and credible evidence of record shows that the Veteran's post operative gallbladder disease is not related to his military service.


CONCLUSIONS OF LAW

1.  A gastroesophageal disability, to include as due to an undiagnosed illness, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

2.  Sleep apnea, to include as due to an undiagnosed illness, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

3.  Postoperative gallbladder disease (cholelithiasis) was not incurred in or aggravated by military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137. 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Secondly, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Thirdly, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations. 38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date. See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in February 2005, June 2005, August 2005, and July 2006 provide the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, to the extent that the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by adjudication of the claims in the June 2008 statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet.App.537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, any notice problem in this case does not constitute prejudicial error because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters, as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, VA has obtained and associated with the claims file the extensive private clinical records the Veteran had identified from, among other sources, Dr. Guerra, Garfield Medical Practice, and Dr. Lam.  He has been accorded ample opportunity to present evidence and argument in support of the appeal.  His statements in support of the claim have also been carefully considered.  

The Veteran was afforded a Travel Board hearing in May 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2011 Board hearing, the Veteran was assisted at the hearing by his accredited representative and the Acting VLJ and asked questions to draw out the relationship between in-service injuries and/or diseases and the current disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In this case, there has been a formal finding by the RO as to the unavailability of service treatment records.  Moreover, in August 2005 the Veteran was notified that his service treatment records could not be located.  

Where, as here, "service medical records are presumed destroyed...the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, these cases do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been lost or destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss all of the evidence that may be favorable to the appellant in its decision. Russo v. Brown, 9 Vet. App. 46 (1996).  

Therefore, the Board finds that adjudication of this appeal may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("the duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim...[and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim"). 

The Veteran has not been afforded a VA examination as to the claims for service connection under consideration.  In this regard, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a general conclusory lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection, contrary to the intent of Congress. Waters, 601 F.3d at 1278-1279.

Given the above standard, the Board finds that a remand for a VA examination as to the claims of service connection for gastroesophageal disability and sleep apnea, to include as due to an undiagnosed illness, and gallbladder disease is not required because although service treatment records are not available, the post service record is negative for the claimed disorders for many years after the Veteran's discharge from service.  The Board also finds the lay statements from the Veteran regarding a nexus between the currently claimed disabilities and service are no more than general conclusory statements.  For reasons that will be explained below, the Board also does not find that the lay statements from the claimant of inservice onset and continuity of symptomatology are competent and credible evidence for reasons that are also explained below.  See 38 U.S.C.A. § 5103A(d); Also see Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000)

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be taken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Law and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service. 38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including calculi of the gallbladder will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With regard to undiagnosed illnesses, a statutory presumption exists for chronic disabilities resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, confirmed by objective indications.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(ii).  Specifically, in order to establish entitlement to service connection under section 1117, the evidence must show that (1) the appellant is a Persian Gulf veteran who (2) exhibits objective indications; (3) of a chronic disability; (4) which became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or "to a degree of 10 percent or more not later than [December 31, 2011]"; and the evidence must show "that (5) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet.App. 482, 488-89 (2000).  

Factual Background

The Veteran filed a claim of entitlement to service connection for disabilities that included gastrointestinal symptoms in January 2005.  Received in support of the claim was a clinical report from G. M. Martinez, FNP-C, dated in December 2004, stating that the appellant had been under professional care since September 2003 when he was admitted to the Frio Regional Hospital with an acute GI [gastrointestinal] bleed from a Mallory Weis tear of the esophagus.  It was reported that he had also been seen for the past 15 months for erosive esophagitis, anemia due to GI bleed, abdominal pain, chronic gastroesophageal reflux disease, melena, abdominal distension, diarrhea and possible cholecystitis.

The Veteran underwent a Persian Gulf War Registry Examination in January 2005.  He stated that he served in Saudi Arabia from August 1990 to March 1991.  The appellant related that his primary health problems were sleep apnea diagnosed in 1999, followed by gastrointestinal reflux disease, and anemia resulting from esophageal hemorrhage in 2003.  It was noted that another area of concern was gallbladder disease leading to a laparoscopic cholecystectomy two weeks before.  Following examination, the diagnoses included sleep apnea, gastroesophageal reflux disease, and recurrent gastrointestinal hemorrhage with chronic microcytic anemia.

Subsequently received were private clinical records dated between 1999 and 2004 reflecting that the Veteran had sleep studies leading to a diagnosis of sleep apnea in 1999.  

Records dated between 2002 and early 2003 reflect that he was followed for various complaints and disorders, including obesity, but did not seek treatment for gastrointestinal symptomatology.  In September 2003, an esophagogastro-duodenoscopy (EGD) was interpreted as showing severe ulcerative esophagitis with possible stigmata of bleeding, large hiatal hernia, gastroesophageal reflux and gastric erosions.  A December 2003 clinical reported noted that the Veteran had been referred by his physician H. Garfield, M.D., for an EGD for symptoms of dyspepsia.  Following diagnostic work-up, the impressions were medium hiatal hernia, erosive esophagitis and chronic gastritis.  Subsequent clinical records show that the Veteran was afforded extensive work-up and treatment for diagnoses that included gastroesophageal reflux disease, hiatal hernia, colon polyps, esophagitis, gastritis, and abdominal pain.  The appellant underwent surgery in January 2005 for cholelithiasis.  

In April 2007, the Veteran's treating physician, Dr.Garfield, wrote that he had been under his care since March 2003 for numerous health complications that included chronic fatigue, gastrointestinal problems, and sleep apnea.


1.  Service connection for gastroesophageal disability, gallbladder disease, and sleep apnea on a direct and/or a presumptive basis. 

As indicated previously, the Veteran's service treatment records are not available and efforts to retrieve them have been unsuccessful.  The appellant asserts and has presented testimony to that effect that gastrointestinal symptoms hark back to service, that he had a problem with his gallbladder within two to three years of separation from service, and a sleep problem began after service.  The record reflects that the Veteran left active duty in 1992.  However, the record contains no clinical evidence of a sleep disorder until 1999, gallbladder disease until 2004, and no showing of gastrointestinal/gastroesophageal symptoms/disease until 2003.  

The Veteran maintains that but for the loss of his records, there would be evidence of treatment in service for the claimed disorders.  The Board recognizes and regrets that the Veteran's service treatment records are not available.  In this regard, however, the Board points out that lack of service treatment records is not fatal to his claim if the evidence otherwise establishes a basis for service connection.  A veteran may still be able to establish service connection by submitting evidence that current disability is causally related to service, particularly by submitting evidence showing treatment for the claimed disabilities in proximity to active service.  As well, gallbladder disease may be presumed to have been incurred in service if there is any clinical evidence of such developing within one year of discharge from active duty.

In this instance, however, although the Veteran has testified and contends that he experienced symptoms of gastroesophageal disease in service, a gallbladder problem, and sleep apnea shortly after discharge from active duty, he has not provided any documentation to this effect.  In this instance, sleep apnea was not diagnosed until 1999, at least seven years after service, and gastroesophageal and gallbladder diseases are not documented in the record until 2003 and 2004, respectively, more than a decade after discharge from active duty.  No physician in the record has attributed such disabilities to service.  As such, the showing of these claimed disorders is found to be too remote from service to find a basis for service connection on a direct (either because of continuity or a nexus) or on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

In considering the lay and medical history, the Board recognizes that the Veteran is competent to state what he experiences through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition could exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board has carefully considered the Veteran's lay statements, history and testimony that sleep apnea, gastroesophageal, and gallbladder disabilities are related to service.  In this regard, the Veteran is competent to report prior symptoms and state that he had them in service or shortly thereafter and that he has had continuing symptoms since that time.  Nothing in the regulatory or statutory provisions noted above require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself.  See 38 C.F.R. § 3.307(b) (2011).  This is not to say, however, that the Board may not discount lay evidence as appropriate.  The Board is obligated to, and fully justified in determining whether lay evidence is credible in and of itself. i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 (2006). 

In the instant case, the Board finds that the silent post service record for seven years in the case of sleep apnea and more than a decade in the case of gastroesophageal disability and gallbladder disease clearly weighs against the lay evidence in this regard regarding continuity of symptomatology.  The amount of time that has elapsed between military service and the first post-service evidence of complaint or treatment may be considered evidence against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The lack of a showing of sleep apnea, gastroesophageal disability, and gallbladder disease for so many years after discharge from active duty clearly militates against a finding that the Veteran's assertions of symptoms in service and continuity of symptomatology thereafter are credible.  The Board thus concludes that the more probative evidence establishes that such disabilities developed many years after active duty and that the Veteran's lay assertions as to continuity of symptomatology are not credible and are of less probative weight. See Buchanan, supra.  The Veteran has submitted no evidence showing treatment for the claimed disorders in the years immediately following service.  Moreover, he testified during his hearing that he did not seek treatment for gastroesophageal symptoms, sleep apnea, and gallbladder disease until the latter part of the 1990s.  As noted previously, no clinical professional has attributed any of the claimed disorders to service.  Moreover, as a lay person he is not competent to provide such an opinion because it requires medical expertise that he does not have.  See Buchanan.  

Therefore, when considering the entirety of the evidence, the Board finds that there is neither inservice onset nor continuity of symptomatology of the gastroesophageal disease; the gallbladder disease did not develop within one year of separation from service; and that sleep apnea is similarly not related to active duty.  See 38 C.F.R. § 3.303.  The more probative evidence establishes that such disabilities developed years after active duty and are unrelated to service.  

Therefore, the claims of service connection for a gastroesophageal disease, gallbladder disease, and sleep apnea are denied on a direct and a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


2.  Service connection for gastroesophageal disability and sleep apnea as due to an undiagnosed illness.

The Veteran contends and has presented testimony to the effect that he has gastroesophageal disability and a sleep disorder that are symptoms of an undiagnosed illness caused by his exposure to toxins (i.e., burning oil wells, chemical weapons, etc.) while serving in the Persian Gulf Theater of Operations in Saudi Arabia.  

The Board observes, however, that the most competent and credible evidence of record shows that the Veteran's symptoms are attributable to known clinical diagnoses - in this case sleep apnea, gastroesophageal reflux disease, hiatal hernia, colon polyps, esophagitis, and gastritis, among others.  Therefore, 38 C.F.R. § 3.317 is not for application.  

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for undiagnosed illnesses manifested by gastroesophageal symptoms and sleep problems under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).  As such, the claims of service connection for a chronic disability manifested by gastroesophageal and sleep disorders due to an undiagnosed illness must be denied.

In reaching the above conclusion, the Board had not overlooked the lay assertions by the Veteran and his representative.  However, the Board notes that neither the Veteran nor his representative is competent to opine that such symptoms are due to an undiagnosed illness.  This is because this particular relationship involves a medically complex question that goes beyond their lay observations.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that the more competent and credible evidence and findings in the record are the conclusions reached by the various physicians who have attributed gastroesophageal and sleep symptoms to diagnosed disabilities and not to an undiagnosed illness, contrary to the Veteran's contentions.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  In this instance, no connection has been proposed between gastroesophageal and sleep disorders and service in the Persian Gulf War Zone except for the Veteran and his representative's own statements that are not deemed to be competent for reasons stated herein. 

In summary, the Board concludes that there is no reliable and probative evidence indicating that the Veteran's current gastroesophageal disorders, gallbladder disease, and sleep apnea are related to service or to any incident therein.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claims and service connection for these disabilities based on their being due to an undiagnosed illness.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for gastroesophageal disability, to include as due to an undiagnosed illness, is denied

Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for postoperative gallbladder disease, is denied.



REMAND

The Veteran provided testimony in May 2011 to the effect that he has had recurrent nosebleeds since duty in Saudi Arabia and that he developed chronic fatigue shortly after discharge from active duty.  He maintains that such disabilities are of service onset or are due to an undiagnosed illness from his service in the Persian Gulf War Zone.  

However, the record does not include a diagnosis pertaining to the claimed disorders or a competent and credible medical opinion as to a relationship, if any, between such symptoms as they relate to his military service, including his tour of duty in the Persian Gulf War Zone.  See 38 C.F.R. §§ 3.303, 3.317 (2011); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

Therefore, the Board does not have the requisite information to grant or deny entitlement to service connection for disabilities manifested by chronic fatigue and nosebleeds, to include as due to an undiagnosed illness, at this time.  Moreover, the Board is prohibited from making conclusions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Therefore, the Board finds that a remand is required to obtain this needed medical opinion evidence.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

While the appeal is in remand status, the RO/AMC should also obtain and associated with the claims file any outstanding medical records.  See 38 U.S.C.A. § 5103A(b) (West 2002). 

Accordingly, these issues are REMANDED for the following actions:

1.  After obtaining any needed authorization from the Veteran, obtain and associate with the record any outstanding medical records.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, make arrangements with an appropriate VA medical facility for the Veteran to be afforded a Persian Gulf War Syndrome examination by an appropriate medical doctor.  The claims file should be provided to the examiner for review in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  Thereafter, based on a review of the claims file and the examination of the claimant, the examiner should provide answers to the following questions.

a.  Are the Veteran's chronic fatigue and/or nosebleeds associated with a known clinical diagnosis? 

b.  If the Veteran's chronic fatigue and/or nosebleeds are associated with a known clinical diagnosis, for each diagnosed disorder address whether it at least as likely as not (50 percent probability or more) that it was caused by, has continued since, or is otherwise related to his military service? 

c.  If the Veteran's fatigue and/or chronic nosebleeds cannot be associated with a known clinical diagnosis, specify whether it is at least as likely as not (50 percent probability or more) that he has objective indications of a chronic disability resulting from an illness manifested by chronic fatigue and/or nosebleeds, as established by history, physical examination, and laboratory tests, that have either: 
(1) existed for 6 months or more at any time during the pendency of the appeal or 

(2) exhibited intermittent episodes of improvement and worsening over a 6-month period at any time during the pendency of the appeal?  

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the Veteran had service in the Persian Gulf, although is no documentation of complaints, treatment, or diagnosis of fatigue or nosebleeds during service. 

In providing answers to the above questions, the examiner is advised that the mere absence of medical records documenting a claimant's complaints, diagnoses, or treatment for the claimed disorder cannot, by itself, be the basis for any medical opinion that the disorder was not due to her military service. 

If the examiner cannot provide answers to the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge have been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship, less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for the opinions offered. 

3.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal.  If a benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


